Case 6:19-cv-06126-RTD-MEF Document 79                      Filed 04/30/21 Page 1 of 4 PageID #: 1292



                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        HOT SPRINGS DIVISION

  TYLER KLINGENSMITH                                                                              PLAINTIFF


  v.                                       Civil No. 6:19-cv-06126


  CLAYTON DEBOER; DEANGELO EARL;
  TODD BALL; CORNELIUS CHRISTOPHER;
  AIRRION DELANEY; EMMA HAMER;
  JERILYN HOSMAN; COREY HUNTER;
  JUAN MENDOZA; and JAMES WHITLEY                                                             DEFENDANTS


                                                   ORDER

          The Court has received a Report and Recommendation (ECF No. 77) from United States Magistrate

  Judge Mark E. Ford. Plaintiff Tyler Klingensmith, currently incarcerated in the Arkansas Department of

  Corrections, proceeds in this 42 U.S.C. § 1983 action pro se and in forma pauperis, challenging the

  constitutionality of certain actions taken against him by prison officials. All Plaintiff’s official capacity

  claims were dismissed with prejudice. Only the personal capacity claims remain against the Defendants.

  Before discovery began, Defendants filed a Motion for Summary Judgment on August 27, 2020. (ECF No.

  43). Plaintiff filed his Response on October 9, 2020. (ECF Nos. 62, 63). Defendants filed their Reply on

  October 16, 2020. (ECF No. 64). Plaintiff filed a Response to the Reply on October 26, 2020, and a

  Supplement to his Response on October 29, 2020. (ECF Nos. 67, 68). In his report, the Magistrate

  recommended that Defendants’ Motion for Summary Judgment on Exhaustion (ECF No. 43) should be

  granted, and Plaintiff’s Third Amended Complaint (ECF No. 13) should be dismissed without prejudice in

  its entirety. Plaintiff has filed written Objections to the Report and Recommendation (ECF No. 78). This

  matter is ripe for consideration.

  A.      Plaintiff’s Claims

          Most of Plaintiff’s claims were dismissed pursuant to preservice screening under the provisions of

  the Prison Litigation Reform Act on May 26, 2020. (ECF No. 18). Four claims remain for further

                                                       1
Case 6:19-cv-06126-RTD-MEF Document 79                        Filed 04/30/21 Page 2 of 4 PageID #: 1293



  consideration: (1) Plaintiff’s conditions of confinement claims against Defendants Airrion Delaney and

  Corey Hunter regarding the temperature in his segregation cell, the lack of warm clothing, and the lights

  being kept on around the clock; (2) Plaintiff’s First Amendment retaliation claim against Defendants

  Jerilynn Hossman, Airrion Delaney, Cornelius Christopher, Juan Mendoza and James Whitley for allegedly

  releasing him into Housing One, an allegedly hostile environment, in order to deter him from filing

  grievances and lawsuits; (3) Plaintiff’s First Amendment retaliation claim against Defendant Clayton

  Deboer for allegedly activating a false referral to the Reduction in Sexual Victimization Program (“RSVP”)

  on Plaintiff after Plaintiff filed a grievance against him; and, (4) Plaintiff’s failure to protect claim against

  Defendants Cornelius Christopher, DeAngelo Earl, Todd Ball, Jerilyn Hossman, and Emma Hamer for his

  placement into Housing One. (Id.).

  B.      Defendants’ Motion for Summary Judgment

          Defendants’ motion contains two arguments. First, Defendants contend that Plaintiff’s claims must

  be dismissed for failure to exhaust administrative remedies against Defendants Todd Ball, Cornelius

  Christopher, Airrion Delaney, DeAngelo Earl, Emma Hamer, Jerilynn Hosman, Corey Hunter, Juan

  Mendoza, and James Whitley (the “Part One Defendants,” collectively herein). Second, Defendants

  contend that Plaintiff will be unable to prove his retaliation claim against Defendant Clayton Deboer.

  Specifically, they contend that Plaintiff will be unable to show that Defendant Deboer took an adverse

  action against him, that the action would chill a person of ordinary firmness from participating in the

  activity, or that he was referred to RSVP because of his participation in the grievance process.

          1.       Exhaustion

          The Court has conducted a de novo review of the portions of the report and recommendation to

  which Plaintiff has objected regarding the exhaustion of his claims against the Part One Defendants. 28

  U.S.C. § 636(b)(1)(C) states that the Court “shall make a de novo determination of those portions of the

  report or specified proposed findings or recommendations to which objection is made.” Plaintiff’s

  objections are lengthy and bewildering, and the Court cannot find the objections offer either law or fact

  requiring departure from the Magistrate’s findings. The Court adopts the Report and Recommendation to

                                                         2
Case 6:19-cv-06126-RTD-MEF Document 79                     Filed 04/30/21 Page 3 of 4 PageID #: 1294



  the extent that it finds the Defendants’ Motion for Summary Judgment (ECF No. 43) should be granted as

  to Plaintiff’s claims against the Part One Defendants, including Todd Ball, Cornelius Christopher, Airrion

  Delaney, DeAngelo Earl, Emma Hamer, Jerilynn Hosman, Corey Hunter, Juan Mendoza and James

  Whitley for failure to exhaust administrative remedies under 42 U.S.C. § 1997e(a). The claims against the

  Part One Defendants will be dismissed without prejudice.

          2.      Retaliation

          Plaintiff objects to the portion of the report that recommends dismissal of the claims against

  Defendant Clayton Deboer for failure to exhaust his administrative remedies. (ECF No. 78, at 3.)

  Defendants do not deny that Plaintiff exhausted his administrative remedies against Defendant Deboer.

  (ECF No. 43, at ¶4). Plaintiff’s Complaint (ECF No. 1) contains the grievance forms filed against

  Defendant Deboer, and Plaintiff’s Third Amended Complaint (ECF No. 13) refers to these forms.

  Therefore, the Court finds that Plaintiff did exhaust his administrative remedies against Defendant Deboer.

          However, Defendants’ Motion for Summary Judgment (ECF No. 43) does seek to dismiss the

  retaliation claim against Defendant Deboer on the merits. While the retaliation claim is marginally referred

  to in the Report and Recommendation (ECF No. 77, at 1 n.1, 9), the report does not address the merits of

  Plaintiff’s retaliation claim.   It appears this claim was mistakenly dismissed for failure to exhaust

  administrative remedies.

          Under 28 U.S.C. § 636(b)(1), the Court may consider the claims that are not addressed by the

  Magistrate’s Report and Recommendation. Considering that both parties submitted briefs on this issue, the

  Court will address this claim. Upon de novo review, the Court finds that there is a genuine dispute of

  material fact. See Fed. R. Civ. P. 56(a) (stating that summary judgment is proper if the movant shows that

  there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.) Accordingly, Defendant Deboer’s Motion for Summary Judgment (ECF No. 43) on the retaliation

  claim against him should be denied.

  C.      Order



                                                       3
Case 6:19-cv-06126-RTD-MEF Document 79                   Filed 04/30/21 Page 4 of 4 PageID #: 1295



        Wherefore, the Court makes its Order granting in part and denying in part Defendants' Motion for

  Summary Judgment (ECF No. 43):

        1.     The Report and Recommendation (ECF No. 77) is ADOPTED AS CORRECTED;

        2.     Summary Judgment is GRANTED on Plaintiff's claims against Defendants Todd Ball,

               Cornelius Christopher, Airrion Delaney, DeAngelo Earl, Emma Hamer, Jerilynn Hosman,

               Corey Hunter, Juan Mendoza and James Whitley for failure to exhaust administrative

               remedies, and Plaintiff’s claims against these defendants are DISMISSED WITHOUT

               PREJUDICE; and

        3.     Summary Judgment is DENIED on the Plaintiff’s retaliation claim against Defendant

               Clayton Deboer, and this claim shall remain before the Court for further proceedings.

        IT IS SO ORDERED this 30th day of April 2021.




                                               /s/   Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE




                                                     4
